 1   Rene L. Valladares
     Federal Public Defender
 2   Nevada State Bar No. 11479
     Erin Gettel
 3   Assistant Federal Public Defender
     Nevada State Bar No. 13877
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577
     Erin_Gettel@fd.org
 6
 7   Attorney for Toniquewa Ballard

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   United States of America,                            Case No. 2:15-cr-00195-GMN-DJA
12                  Plaintiff,                            First Stipulation to Continue Hearing
13                                                        on Revocation of Pretrial Release
            v.
14   Toniquewa Ballard,
15                  Defendant.
16
17          The parties jointly request that this Court vacate the hearing on revocation of pretrial
18   release currently scheduled for September 12, 2019, and continue it to September 26,, 2019.
19          The parties enter this stipulation because:
20          1.      Ms. Ballard has applied for admission into RISE Court. Her acceptance would
21   obviate the need for a contested revocation hearing.
22          2.      Ms. Ballard is incarcerated and does not object to the continuance.
23          3.      The parties agree to the continuance.
24
25
26
       Case 2:15-cr-00195-GMN-DJA Document 46 Filed 09/09/19 Page 2 of 3




 1         This is the first stipulation to continue the revocation hearing.
 2         DATED: September 9, 2019
 3   Rene L. Valladares                               Nicholas A. Trutanich
     Federal Public Defender                          United States Attorney
 4
        /s/ Erin Gettel                                 /s/ Robert Knief
 5   By_____________________________                  By_____________________________
 6   Erin Gettel                                      Robert Knief
     Assistant Federal Public Defender                Assistant United States Attorney
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                     2
        Case 2:15-cr-00195-GMN-DJA Document 46 Filed 09/09/19 Page 3 of 3




 1                               UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     United States of America,
 4                                                       Case No. 2:15-cr-00195-GMN-DJA
                    Plaintiff,
 5
            v.                                           Order Granting First Stipulation to
 6
                                                         Continue Pretrial Revocation Hearing
     Toniquewa Ballard,
 7
                    Defendant.
 8
 9
10          Based on the stipulation of counsel, the Court finds that good cause exists to continue
11   the hearing on revocation of pretrial release. IT IS HEREBY ORDERED that the hearing on
12   revocation of pretrial release set for September 12, 2019, is vacated and continued to
13   September 26, 2019, at 10:00 a.m.
14                           10 2019.
            DATED: September ____,
15
16
                                                  DANIEL J. ALBREGTS
17
                                                  UNITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
                                                     3
